Case 17-17892-pmm         Doc 109        Filed 04/23/20 Entered 04/23/20 16:43:21       Desc Main
                                        Document Page 1 of 1



                       IN THE UNITED STATES BANKRUPTY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

        In re:                                  :
                 John G. Wadsworth,             :     Chapter 13
                                                :
                                Debtor.         :     Bankruptcy No. 17-17892pmm
                                                :

                                               ORDER

        AND NOW, upon consideration of the Objection to Entry of Discharge and Trustee’s

 Final Report filed by US Bank Trust National Association as Trustee of the Tiki Series III

 Trust, and Objector having failed to appear at the hearing thereon and the Court having found

 that the claim of US Bank has been paid in full,

        IT IS HEREBY ORDERED that the Objection is OVERRULED and a Discharge

 Order shall be entered in this case.




  Date: April 23, 2020
                                                PATRICIA M. MAYER, JUDGE
                                                UNITED STATES BANKRUPTCY COURT
